Case 1:19-cv-01966-SAG Document 8 Filed 10/01/19 Page 1 of 2

Case 1:19-cv-01966-SAG Document 7-1 Filed 09/30/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Thomas Fowler *
Plaintiff *
v. * Case No. 1:19-cv-01966-GLR

=

OC Jewish Deli and Diner, LLC, ef al.

Defendants *

/
ORDER

Pending before the Court is the Parties’ Joint Motion for Approval of FLSA Settlement
Agreement (“Joint Motion”). After careful consideration and review of the Parties’ Joint Motion
and the Settlement Agreement and Full and Final Release of Claims (“Settlement Agreement”), it
is hereby:

ORDERED, that the Settlement Agreement is APPROVED as a fair and reasonable
resolution of the parties’ Fair Labor Standards Act (“FLSA”) dispute;

FURTHER ORDERED, that the Parties’ Joint Motion is GRANTED;

FURTHER ORDERED, that the Court shall retain jurisdiction over this case until the
Defendants’ payments are made pursuant to the Settlement Agreement and the Settlement
Agreement and General Release executed by the Parties;

FURTHER ORDERED, Plaintiff shall promptly advise the Court after payment has been
received and the funds have fully and unconditionally cleared;

FURTHER ORDERED, that provided. the Defendants make payment under the
Settlement Agreement and Full and Final Release of Claims, Plaintiff's claims shall be

DISMISSED with prejudice; and that the Clerk of the Court will CLOSE this case.

 
Case 1:19-cv-01966-SAG Document 8 Filed 10/01/19 Page 2 of 2
Case 1:19-cv-01966-SAG Document 7-1 Filed 09/30/19 Page 2 of 2

Date: 10 | A M (

Hon, GeorgeL-Russel HI Ste~haure A Ga l l¢ Wel
U.S. District Judge, District of Maryland

 

Serve All counsel (via ECF)
